        Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20     Page 1 of 46




Kelly A. Giampa, OSB #980216
Email: kgiampa@lindsayhart.com
Jay W. Beattie, OSB # 871631
Email: jbeattie@lindsayhart.com
Michael J. Estok, OSB #090748
Email: mestok@lindsayhart.com
Melissa J. Bushnick, OSB # 140704
Email: mbushnick@lindsayhart.com
LINDSAY HART, LLP
1300 SW Fifth Avenue, Suite 3400
Portland, Oregon 97201-5640
Phone: 503-226-7677
Fax: 503-226-7697
      Attorneys for Defendants


                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION



DAVID OTHELLO PARKER, JR. THROUGH                   Case No. 3:20-cv-01325
DAVINA MARIE PARKER AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF
DAVID PARKER, JR.,                NOTICE OF REMOVAL TO FEDERAL
                                  COURT PURSUANT TO 28 U.S.C. §§
           Plaintiff,             1331, 1441, AND 1446 BY DEFENDANTS
                                  ST. JUDE OPERATING COMPANY,
      v.                          LLC, DBA HEALTHCARE AT FOSTER
                                  CREEK, AND BENICIA SENIOR
ST. JUDE OPERATING COMPANY, LLC,  LIVING, LLC
dba HEALTHCARE AT FOSTER CREEK,
and BENICIA SENIOR LIVING, LLC,

                 Defendants.

       Defendants St. Jude Operating Company, LLC, dba Healthcare at Foster Creek, and

Benicia Senior Living, LLC (“Defendants”) hereby remove the above-captioned matter from the

Circuit Court of the State of Oregon for Multnomah County, pursuant to 28 U.S.C. §§ 1331, 1441,

and 1446 and reserve all defenses and all objections to venue based on 42 U.S.C. § 247d-6d(e)(1).


 Page 1 - NOTICE OF REMOVAL TO                                     LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
             Case 3:20-cv-01325-HZ       Document 1       Filed 08/06/20     Page 2 of 46




        1.       In ordinary times, wrongful death claims like Plaintiff’s would properly sound in

state tort law. But these are not ordinary times. Healthcare providers across the country, including

Defendants, have spent the last several months battling the COVID-19 pandemic.

        2.       In anticipation of just this kind of public health crisis, Congress enacted a federal

law—the Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d-6e (the

“PREP Act”)—to grant healthcare providers and other covered persons complete immunity from

state-law claims for injuries related to the use of approved countermeasures to combat a pandemic.

Congress’s goal was to enable healthcare providers, including nursing facilities, to focus on using

every available means to combat a pandemic and save lives without being chilled in their efforts

by the threat of lawsuits.

        3.       When the PREP Act’s immunity provision is triggered—as it was by the Secretary

of Health and Human Services’ March 17, 2020 declaration, effective February 4, 2020—its

coverage is sweeping, applying to “all claims for loss caused by, arising out of, relating to, or

resulting from the administration to or the use by an individual of a covered countermeasure.” 42

U.S.C. § 247d-6d(a)(1) (emphasis added). Plaintiff’s claims are in the heartland of that grant of

immunity because they arise directly out of Defendants’ allegedly improper “use” of personal

protective equipment (“PPE”), (Compl. ¶¶ 16, 19, 20, 29, 32, 40, 41, 46), which the federal

government has approved as a key countermeasure against COVID-19.

        4.       The PREP Act does not leave claimants without a remedy. But those remedies are

through the Act itself, rather than state law: certain individuals injured by the administration or use

of a covered countermeasure can apply for compensation from the federal government’s Covered

Countermeasure Process Fund (42 U.S.C. § 247d-6d(e)) and may be able to bring a suit for willful

misconduct pursuant to an “exclusive Federal cause of action” under the PREP Act (42 U.S.C. §


 Page 2 - NOTICE OF REMOVAL TO                                         LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
             Case 3:20-cv-01325-HZ       Document 1       Filed 08/06/20     Page 3 of 46




247d-6d(d)(1)). By providing these exclusive federal remedies, Congress clearly signaled its

intent to completely preempt state-law claims for injuries covered by the Act. This case

accordingly belongs in federal court—not state court.

                                      Procedural Background

        5.       On May 20, 2020, the Estate of David Othello Parker, Jr., through its personal

representative, Davina Marie Parker, (“Plaintiff”), filed a Complaint in the Circuit Court of the

State of Oregon for Multnomah County, commencing the action styled David Othello Parker, Jr.,

through Davina Marie Parker as Personal Representative of the Estate of David Othello Parker,

Jr., v. St. Jude Operating Company, LLC, dba Healthcare at Foster Creek, and Benicia Senior

Living, LLC, No. 20CV18539. True copies of all process, pleadings, and orders obtained to date

are attached as Exhibit A.

        6.       Defendants are timely filing this Notice of Removal within thirty days of service of

process as required by 28 U.S.C. § 1446(b).

        7.       This Court has original jurisdiction over this action under 28 U.S.C. § 1331 because

Plaintiff’s claims are completely preempted by the Public Readiness and Emergency Preparedness

Act, 42 U.S.C. §§ 247d-6d, 247d-6e, and thus arise under federal law.

                                         Nature of the Case

        8.       Plaintiff’s decedent was a resident of Healthcare at Foster Creek, a nursing facility

owned and operated by Defendants, when the COVID-19 pandemic hit the United States. Compl.

¶¶ 2, 8. Plaintiff alleges that, as a result of Defendants’ conduct in responding to the pandemic,

plaintiff’s decedent contracted and died from COVID-19. Id. ¶¶ 1, 2.

        9.       Plaintiff asserts state-law causes of action against both Defendants for negligence,

negligence per se, and elder abuse. Id. ¶¶ 32–53.


 Page 3 - NOTICE OF REMOVAL TO                                         LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ           Document 1      Filed 08/06/20     Page 4 of 46




        10.       The key allegation underlying each of these claims is that Defendants misused

personal protective equipment (“PPE”) during the Foster Creek facility’s response to the COVID-

19 pandemic. Plaintiff alleges that Foster Creek staff did not “correctly wear or use [PPE]” when

caring for residents. Compl. ¶¶ 19; see also id. ¶¶ 20, 29, 41 (alleging that staff did not

“appropriately use [PPE] to prevent the spread of COVID-19”). Plaintiff alleges that Foster Creek

staff reused PPE, instead of “chang[ing] PPE between residents.” Id. ¶ 19. Plaintiff further alleges

that Defendants were negligent in allocating PPE to their staff—for example, by “providing only

one face mask per shift, with no access to obtain a back-up mask.” Id. Plaintiff claims that this

conduct “was a proximate cause of [the decedent’s] injuries, abuse, and ultimate death” from

COVID-19. Id. ¶ 36; see also ¶¶41–42 (alleging that failure to properly use PPE amounted to

negligence per se that “was a proximate cause of [decedent’s] injuries and death.”), and ¶¶ 48–49

(alleging that this “conduct” caused decedent’s injuries and death).

                         Plaintiff’s Claims Are Covered by the PREP Act

        11.       Although Plaintiff’s claims are pled under state law, they in fact sound in federal

law. The Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d, 247d-6e (the

“PREP Act”), provides the exclusive remedy for claims for injury related to a covered defendant’s

use of countermeasures to combat a pandemic, and it provides immunity against such claims under

all other laws.

        12.       The PREP Act provides that when a “disease or other health condition or other

threat to health constitutes a public health emergency,” the Secretary of Health and Human

Services may issue a declaration “recommending[] . . . the manufacture, testing, development,

distribution, administration, or use of one or more covered countermeasures” against the disease.

42 U.S.C. § 247d-6d(b)(1). When such a declaration issues, “covered persons” who administer or


 Page 4 - NOTICE OF REMOVAL TO                                         LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20      Page 5 of 46




“use covered countermeasures” become “immune from suit and liability under Federal and State

law with respect to all claims for loss caused by, arising out of, relating to, or resulting from the

administration to or the use by an individual of a covered countermeasure.” 42 U.S.C. § 247d-

6d(a)(1) (emphasis added).

        13.      The PREP Act does not leave victims without a remedy. Instead, it provides two

exclusive, federal remedies to certain individuals with claims for loss arising out of the use of

covered countermeasures. First, the Act creates a “Covered Countermeasure Process Fund” for

purposes of “providing timely, uniform, and adequate compensation to eligible individuals for

covered injuries directly caused by the administration or use of a covered countermeasure.” 42

U.S.C. § 247d-6e(a). Claimants can receive compensation from this fund by applying for benefits

through the Countermeasures Injury Compensation Program (“CICP”). See 42 C.F.R. §§ 110.1-

110.100. Second, an injured person may be able to bring “an exclusive Federal cause of action”

under the PREP Act “against a covered person for death or serious physical injury proximately

caused by willful misconduct.” 42 U.S.C. § 247d-6d(d)(1). The PREP Act sets forth specific

procedures that govern lawsuits asserting this cause of action. Id. § 247d-6d(e).

        14.      On March 17, 2020, the Secretary of Health and Human Services issued a

declaration announcing that, as of February 4, 2020, “[l]iability immunity as prescribed in the

PREP Act . . . is in effect” for any “[a]ctivities authorized in accordance with the public health and

medical response of the Authority Having Jurisdiction to prescribe, administer, deliver, distribute

or dispense the Covered Countermeasures following a Declaration of an emergency” related to

COVID-19. Declaration Under the Public Readiness and Emergency Preparedness Act for Medical

Countermeasures Against COVID-19, 85 Fed. Reg. 15,198, 15,201-02 (Mar. 17, 2020), amended

by 85 Fed. Reg. 21,012 (Apr. 15, 2020) (the “Declaration”).


 Page 5 - NOTICE OF REMOVAL TO                                        LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ         Document 1      Filed 08/06/20     Page 6 of 46




        15.      Plaintiff’s claims fall within the immunity conferred in the PREP Act and the

Secretary’s Declaration because Plaintiff’s own allegations, on the face of Plaintiff’s Complaint,

show that each prerequisite for immunity is satisfied: Defendants are “covered persons”; the PPE

devices in Plaintiff’s Complaint are covered countermeasures; Plaintiff’s claims fall within the

scope of the PREP Act’s immunity provision; and Defendants administered and used PPE products

in accordance with the public health and medical response to COVID-19 of two authorities having

jurisdiction.

        16.      First, at all times relevant to the Complaint, Defendants were “covered persons”

for purposes of the PREP Act. “Covered persons” under the Act include “qualified persons who

prescribed, administered, or dispensed” countermeasures against a pandemic, and “program

planners” who “supervised or administered a program with respect to the administration,

dispensing, distribution, provision, or use” of countermeasures against COVID-19. 42 U.S.C.

§ 247d-6d(i)(2).

        17.      A “qualified person” for PREP Act purposes is a “licensed health professional or

other individual who is authorized to prescribe, administer, or dispense [covered]

countermeasures,” or any other person identified as a covered person in the Secretary’s emergency

declaration. 42 U.S.C. § 247d-6d(i)(8). The Declaration identifies several additional categories of

qualified persons, including “(a) Any person authorized in accordance with the public health and

medical emergency response of [a state or local government] . . . to prescribe, administer, deliver,

distribute or dispense the Covered Countermeasures, and their officials, agents, employees,

contractors and volunteers, following a Declaration of an emergency; (b) any person authorized to

prescribe, administer, or dispense the Covered Countermeasures or who is otherwise authorized to

perform an activity under an Emergency Use Authorization in accordance with Section 564 of the


 Page 6 - NOTICE OF REMOVAL TO                                       LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ        Document 1       Filed 08/06/20    Page 7 of 46




[Food, Drug, and Cosmetic Act]; and (c) any person authorized to prescribe, administer, or

dispense Covered Countermeasures in accordance with Section 564A of the FD&C Act.” 85 Fed.

Reg. at 15,201-02.

        18.      Defendants and their staff were “qualified persons” under the Act because the

Foster Creek facility was licensed as an assisted living community by the State of Oregon and

employed licensed health professionals, including licensed nursing personnel, who were

authorized to administer countermeasures against diseases such as COVID-19. See Compl. ¶ 7.

Defendants’ staff were also authorized to administer COVID-19 countermeasures under an

Emergency Use Authorization (“EUA”) issued by the FDA under Section 564 of the Food, Drug

and Cosmetic Act. The EUA authorized healthcare personnel to use certain facemasks, respirators,

and other PPE in healthcare settings during the COVID-19 outbreak. See Letter from Denise M.

Hinton, Chief Scientist, FDA to Robert R. Redfield, Director, Ctrs. for Disease Control &

Prevention, Mar. 28, 2020, www.fda.gov/media/135763/download.

        19.      Defendants were also “program planners” because they engaged in both the

management and operation of countermeasure programs, including programs to control infections

at the Foster Creek facility through visitation restrictions and screening requirements and the

administration and/or use of countermeasures (such as PPE) to prevent and/or mitigate COVID-

19. See, e.g., Compl. ¶¶ 18, 19, 22.

        20.      Second, the PPE referred to in the Complaint is a covered countermeasure. The

Declaration broadly defines covered countermeasures for purposes of the current pandemic to

include “any . . . device” used to “diagnose, . . . prevent, or mitigate COVID-19” and regulated by

the FDA or authorized for emergency use by the FDA. 85 Fed. Reg. at 15,202. PPE devices such

as surgical masks and N95 respirators fall within this definition, as they prevent the spread of


 Page 7 - NOTICE OF REMOVAL TO                                      LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20      Page 8 of 46




COVID-19 and are regulated as medical devices by the FDA. See 21 C.F.R. § 878.4040. Moreover,

the Secretary made clear in an amendment to the Declaration that all “respiratory protective

device[s] approved by [the National Institute for Occupational Safety and Health]” are covered

countermeasures. 85 Fed. Reg. at 21,013.

        21.      Moreover, as the Department of Health and Human Services explained in an

advisory opinion interpreting the PREP Act, “Congress did not intend to impose a strict-liability

standard on covered persons for determining whether a product is a covered countermeasure.”

Robert P. Charrow, General Counsel, Dep’t of Health & Human Servs., Advisory Opinion on the

Public Readiness and Emergency Preparedness Act and the March 10, 2020 Declaration Under

the Act 4 (as modified May 19, 2020), https://www.hhs.gov/sites/default/files/prep-act-advisory-

opinion-hhs-ogc.pdf (“HHS Advisory Opinion”). Thus, “a person or entity that otherwise meets

the requirements for PREP Act immunity will not lose that immunity—even if [a] product is not a

covered countermeasure—if that person or entity reasonably could have believed that the product

was a covered countermeasure.” Id. (citing 42 U.S.C. § 247d-6d(a)(4)(A)). Defendants’ belief that

the PPE their staff used to protect residents was covered by the PREP Act was at least reasonable,

given how many articles of PPE are covered countermeasures. Accordingly, even if the precise

articles of PPE that Defendants’ staff used to protect residents were not covered countermeasures,

Defendants are still covered by PREP Act immunity.

        22.      Third, all of Plaintiff’s claims fall within the scope of the PREP Act’s immunity

provision, which covers “all claims for loss caused by, arising out of, relating to, or resulting from

the administration to or the use by an individual of a covered countermeasure.” 42 U.S.C. § 247d-

6d(a)(1) (emphasis added). Plaintiff’s claims arise out of Defendants’ use of PPE in response to

the COVID-19 pandemic: Plaintiff alleges that Defendants’ staff did not “correctly wear or use


 Page 8 - NOTICE OF REMOVAL TO                                        LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
          Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20     Page 9 of 46




[PPE]” and that they reused PPE rather than “chang[ing] PPE between residents.” Compl. ¶ 19.

Plaintiff also challenges Defendants’ administration of PPE by alleging that Defendants

negligently decided to provide staff “only one face mask per shift, with no access to obtain a back-

up mask.” Id.; see, e.g., 85 Fed. Reg. at 15,200 (explaining that “Administration of a Covered

Countermeasure” includes “activities and decisions directly relating to public and private delivery,

distribution, and dispensing of the countermeasures to recipients”). And Plaintiff incorporates

allegations regarding misuse of PPE into each count of her Complaint. Id. ¶¶ 32, 40, 46.

        23.      There is no requirement that the plaintiff herself used the covered countermeasure

in question. The PREP Act applies to “any claim for loss that has a causal relationship with the

administration to or use by an individual of a covered countermeasure.” 42 U.S.C. § 247d-

6d(a)(2)(B) (emphasis added). For program planners and qualified persons—like Defendants—

immunity applies if that “individual” who uses or was administered the countermeasure is in “a

population specified by the [Secretary’s] declaration.” 42 U.S.C. § 247d-6d(a)(3)(C)(i). The

Secretary could have used this discretion to narrow the PREP Act’s scope to a particular

population, such as COVID-19 patients or some subset of that group. But he did not. Instead, the

Secretary provided that PREP Act immunity applies when “any individual . . . uses or is

administered the Covered Countermeasure.” 85 Fed. Reg. at 15,202 (emphasis added). In setting

the boundaries of the relevant population at the outer limits allowed by the statute, the Declaration

ensures that the PREP Act applies to the broadest swath of claims possible: i.e., any claim arising

from administration to or use by any individual—not merely patients or those bringing suit. Indeed,

by using expansive language like “any claim”, “all claims”, “arising out of,” “relating to,” and

“causal relationship with” Congress signaled its intent for the PREP Act to have an expansive

reach. Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1750 (2019) (“the term ‘any’” has an


 Page 9 - NOTICE OF REMOVAL TO                                       LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
         Case 3:20-cv-01325-HZ         Document 1        Filed 08/06/20    Page 10 of 46




“expansive meaning.”) (internal quotation marks omitted); see also, e.g., Boyle v. United States,

556 U.S. 938, 944 (2009) (“The term ‘any’ ensures that the definition has a wide reach.”); Morales

v. Trans World Airlines, Inc., 504 U.S. 374, 383 (1992) (noting that the “ordinary meaning of the[]

words ‘relating to’ is a broad one”); Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126,

1131 (9th Cir. 2000) (arbitration provision covering all claims “arising out of or relating to” a

contract was “broad and far reaching”).

        24.      That the PREP Act applies even when the person who administered or used the

countermeasures is not the same person who brings suit makes sense as well. Because covered

countermeasures are used for more than just treating patients, not all countermeasures must be

directly used by a patient to achieve their purpose. See 42 U.S.C. § 247d-6d(i)(7)(A)(i) (including

in the definition of “covered countermeasure” those products that “prevent” or “limit the harm” a

pandemic may cause). Masks, gloves, and other PPE are prime examples. To properly prevent the

spread of infectious disease they require use by persons other than the patient. See also FDA,

Personal      Protective   Equipment   for   Infection    Control,   https://www.fda.gov/medical-

devices/general-hospital-devices-and-supplies/personal-protective-equipment-infection-control

(“Effective use of PPE . . . prevent[s] exposing both the wearer and other people to infection.”).

        25.      The leading case on the scope of PREP Act immunity, Parker v. St. Lawrence Cty.

Pub. Health Dep’t, 954 N.Y.S.2d 259, 262 (App. Div. 2012), underscores the breadth of the

immunity that the Act confers. There, the plaintiff alleged that a nurse employed by the defendant

had inoculated the plaintiff’s daughter against the H1N1 influenza virus without the plaintiff’s

consent, and she sued the defendant for negligence and battery. Id. at 261. The court had little

trouble concluding that the defendant was immune under the PREP Act from these tort claims,

noting that “the sweeping language of the statute’s immunity provision” indicated that “Congress


 Page 10 - NOTICE OF REMOVAL TO                                      LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
            Case 3:20-cv-01325-HZ         Document 1     Filed 08/06/20    Page 11 of 46




intended to preempt all state law tort claims arising from the administration of covered

countermeasures by a qualified person” during a public health emergency. Id. at 263. Plaintiff’s

claims similarly arise from the administration and use of covered countermeasures by a covered

person and therefore similarly come within the PREP Act’s expansive scope.

           26.      Finally, as required for immunity under the Secretary’s Declaration, Defendants

administered and used these PPE products in accordance with the public health and medical

response to COVID-19 of two authorities having jurisdiction. See 85 Fed. Reg. at 15,202. A person

acts according to the response of an authority having jurisdiction if the person engages in “any

activity that is part of an authorized emergency response at the federal, regional, state, or local

level,” including activities “authorized through . . . guidance.” HHS Advisory Opinion at 2. Both

the federal government and the State of Oregon have declared states of emergency related to

COVID-19. Id. at 2; Compl. ¶ 11. And both governments have issued guidance and policies

directing how facilities like Foster Creek should use and conserve PPE.1 Defendants’

administration and use of PPE countermeasures was an activity authorized by this federal and state

guidance, support, and assistance.

           27.      Defendants are accordingly immune from Plaintiff’s claims under the PREP Act.

42 U.S.C. § 247d-6d(a)(1). Under the Act, a plaintiff’s exclusive remedy is through the Act’s




1
  Ctrs. for Medicare & Medicaid Servs., COVID-19 Long-Term Care Facility Guidance (Apr.
2, 2020), https://www.cms.gov/files/document/4220-covid-19-long-term-care-facility-
guidance.pdf; Ctrs. for Disease Control & Prevention, Strategies for Optimizing the Supply of
Facemasks (updated Mar. 17, 2020), https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-
strategy/face-masks.html; CDC, Using Personal Protective Equipment (updated June 11, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/using-ppe.html; Or. Dep’t of Human Servs.,
Executive Letter specifying immediate additional policies to limit exposure to the Novel
Coronavirus (COVID-19) (Mar. 10, 2020), https://www.oregon.gov/oha/ERD/Pages/New-
guidance-long-term-care-facilities-limit-exposure-COVID-19.aspx; Compl. ¶ 12 (citing this
Executive Letter).
 Page 11 - NOTICE OF REMOVAL TO                                  LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
    02062646.DOCX
         Case 3:20-cv-01325-HZ           Document 1       Filed 08/06/20     Page 12 of 46




Covered Countermeasure Process Fund, or through a federal cause of action under the Act for

death or serious physical injury proximately caused by willful misconduct. Id. § 247d-6d(d)(1).

                          Plaintiff’s Claims Are Completely Preempted

        28.      Because the PREP Act provides the only remedy for claims arising out of the

administration or use of covered countermeasures, Plaintiff’s state-law claims are completely

preempted by federal law.

        29.      “As a general rule, absent diversity jurisdiction, a case will not be removable if the

complaint does not affirmatively allege a federal claim.” Beneficial Nat’l Bank v. Anderson, 539

U.S. 1, 6 (2003). However, the doctrine of complete preemption creates an exception to this rule:

“When [a] federal statute completely pre-empts [a] state-law cause of action, a claim which comes

within the scope of that cause of action, even if pleaded in terms of state law, is in reality based

on federal law. This claim is then removable under 28 U.S.C. § 1441(b).” Id. at 8.

        30.      A federal statute completely preempts a state-law cause of action when it

“provide[s] the exclusive cause of action for the claim asserted and also set[s] forth procedures

and remedies governing that cause of action.” Id. Thus, for example, claims for usury brought

against national banks are completely preempted by the National Bank Act, which “sets forth the

elements of a usury claim against a national bank, provides for a 2–year statute of limitations for

such a claim, and prescribes the remedies available to borrowers who are charged higher rates

and the procedures governing such a claim.” Id. at 9. Similarly, state-law causes of action related

to benefits under a plan regulated by the Employee Retirement Income Security Act of 1974

(“ERISA”) are completely preempted by ERISA, “which provides an exclusive federal cause of

action for resolution of such disputes.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987). In

sum, “The complete preemption doctrine ‘prevent[s] a plaintiff from avoiding a federal forum


 Page 12 - NOTICE OF REMOVAL TO                                        LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
        Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20     Page 13 of 46




when Congress has created a federal cause of action with the intent that it provide the exclusive

remedy for the particular grievance alleged by the plaintiff.’” Rudel v. Hawai’i Mgmt. All. Assoc.,

937 F.3d 1262, 1270 (9th Cir. 2019) (quoting Hansen v. Grp. Health Coop., 902 F.2d 1051, 1057–

58 (9th Cir. 2018)).

       31.      That is exactly what Congress did here. Just two years after the Supreme Court

framed Congress’s provision of an “exclusive cause of action” as the “dispositive” consideration

for complete preemption, Anderson, 539 U.S. at 9, Congress designed the PREP Act around an

“exclusive Federal cause of action” for claims arising out of or relating to the administration and

use of covered countermeasures (42 U.S.C. § 247d-6d(d)(1)). It is difficult to imagine a more

“reliable indicium of congressional intent” to completely preempt state-law claims covered by

the PREP Act than Congress’s deliberate choice of the very words that Anderson used, two years

after Anderson was decided. Cipollone v. Liggett Group, Inc., 505 U.S. 504, 517 (1992) (in

determining preemption, Congress’s intent is key); see also McCarthy v. Bronson, 500 U.S. 136,

140 (1991) (Congress is presumed to be familiar with recently announced Supreme Court

opinions); Cannon v. Univ. of Chicago, 441 U.S. 677, 696–97 (1979) (“It is always appropriate

to assume that our elected representatives, like other citizens, know the law.”).

       32.      Moreover, just as it did in other statutes the Supreme Court has found create

complete preemption— the National Bank Act, ERISA, and the Labor Management Relations

Act (“LMRA”)—Congress “set forth procedures and remedies governing that cause of action.”

Anderson, 539 U.S. at 9. The PREP Act’s procedures include a venue provision (42 U.S.C.

§ 247d-6d(e)(1)), a choice of law provision (–(e)(2)), a heightened pleading standard (–(e)(3)), an

expert opinion requirement (–(e)(4)), provision for a three-judge court for motions practice (–




Page 13 - NOTICE OF REMOVAL TO                                      LINDSAY HART, LLP

FEDERAL COURT PURSUANT TO 28
U.S.C. §§ 1331, 1441, AND 1446 BY
DEFENDANTS
02062646.DOCX
            Case 3:20-cv-01325-HZ          Document 1       Filed 08/06/20     Page 14 of 46




    (e)(5)), discovery rules (–(e)(6)), damages caps (–(e)(7) & –(e)(8)), sanctions rules (–(e)(9)), and

    interlocutory appeal (–(e)(10)).

           33.      The PREP Act thus completely preempts state-law causes of action related to the

    entire field of claims “caused by, arising out of, relating to, or resulting from” the administration

    or use of covered countermeasures. 42 U.S.C. § 247d-6d(a)(1). Indeed, the PREP Act speaks even

    more clearly to complete preemption than the National Bank Act, ERISA, or the LMRA: Unlike

    those statutes, the PREP Act expressly states (twice) that the private right of action it creates is

    exclusive. 42 U.S.C. §§ 247d-6d(d)(1) & 247d-6e(d)(4). Thus, as the New York Appellate

    Division has held, there is no doubt that the “exclusive remedy under the statute is a federal cause

    of action to be brought in federal court” and that state-law claims like Plaintiff’s are completely

    preempted. Parker, 954 N.Y.S.2d at 262.2

           34.      Importantly, whether a particular plaintiff is entitled to recovery from the Covered

    Countermeasure Process Fund or is able to successfully pursue a cause of action under the PREP

    Act’s heightened standards, are not questions that are before the Court today. Indeed, the Act

    specifically states that those questions are to be decided first through the CICP (42 U.S.C. § 247d-

    6e(d)(1)) and then by a three-judge panel of the United States District Court for the District of

    Columbia (42 U.S.C. § 247d-6d(e)(5)). In any event, complete preemption turns on whether

    Congress provided an exclusive federal cause of action that is available to plaintiffs generally,

    not on whether particular plaintiffs will ultimately prevail on that cause of action. “The nature of

    the relief available after jurisdiction attaches is, of course, different from the question whether

    there is jurisdiction to adjudicate the controversy.” Avco Corp. v. Aero Lodge no. 735, Internat’l



2
 Kehler v. Hood, 2012 WL 1945952 (E.D. Mo. 2012), is not to be followed on this point.
Although the court opined in a footnote that complete preemption “is not implicated” by the
PREP Act, that issue was not briefed to the court. Id. at *3 n.5.
 Page 14 - NOTICE OF REMOVAL TO                                   LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
    02062646.DOCX
         Case 3:20-cv-01325-HZ           Document 1       Filed 08/06/20     Page 15 of 46




 Ass’n of Machinists & Aerospace Workers, 390 U.S. 557, 561 (1968); see also In re Miles, 430

 F.3d 1083 (9th Cir. 2005) (bankruptcy code completely preempts state law even if plaintiffs lack

 standing to pursue its exclusive federal remedy); Hall v. North American Van Lines, Inc., 476

 F.3d 683 (9th Cir. 2007) (Carmack Amendment completely preempts state law even when

 plaintiffs cannot plead every element of its exclusive federal remedy).

        35.      Because Plaintiff’s claims are completely preempted by federal law, those claims

arise under federal law and “may be removed to federal court.” Anderson, 539 U.S. at 8. Removal

to this Court is therefore proper under 28 U.S.C. § 1441.

        36.      Concurrent to the filing of this notice, the Defendants will have notified the Circuit

Court of the State of Oregon for Multnomah County and all parties of the removal of this action

from that court.

        WHEREFORE, Defendants St. Jude Operating Company, LLC, dba Healthcare at Foster

Creek, and Benicia Senior Living, LLC, respectfully request that this action be removed to the United

States District Court for the District of Oregon pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and

that this Court exercise jurisdiction over the action.


Dated this 6th day of August, 2020.

                                LINDSAY HART, LLP


                                By: s/ Jay W. Beattie
                                     Kelly A. Giampa, OSB No. 980216
                                     kgiampa@lindsayhart.com
                                     Jay W. Beattie, OSB No. 871631
                                     jbeattie@lindsayhart.com
                                     Michael J. Estok, OSB #090748
                                     Email: mestok@lindsayhart.com
                                     Melissa J. Bushnick, OSB # 140704
                                     Email: mbushnick@lindsayhart.com
                                     Attorneys for Defendants


 Page 15 - NOTICE OF REMOVAL TO                                        LINDSAY HART, LLP

 FEDERAL COURT PURSUANT TO 28
 U.S.C. §§ 1331, 1441, AND 1446 BY
 DEFENDANTS
 02062646.DOCX
             Case 3:20-cv-01325-HZ         Document 1 Filed 08/06/20            Page 16 of 46
                                          5/20/2020 10:07 AM
                                              20CV18539


 1

 2

 3

 4

 5                      IN THE CIRCUIT COURT OF THE STATE OF OREGON

 6                             FOR THE COUNTY OF MULTNOMAH

 7   DAVID OTHELLO PARKER, JR.,                         Case No.
     THROUGH DAVINA MARIE PARKER AS
 8   PERSONAL REPRESENTATIVE OF THE                     COMPLAINT
                                                        (Negligence, Negligence per se, and Statutory
     ESTATE OF DAVID OTHELLO PARKER,                    Elder Abuse)
 9   JR.,
                                                        Amount of Prayer: $2,400,000
10                               Plaintiff,
                                                        Filing Fee: $884 per ORS 21.160(1)(d)
11                 v.
                                                        CLAIMS NOT SUBJECT TO MANDATORY
                                                        ARBITRATION
12   ST. JUDE OPERATING COMPANY, LLC,
     dba HEALTHCARE AT FOSTER CREEK,                    JURY TRIAL DEMANDED
13   and BENICIA SENIOR LIVING, LLC,

14                               Defendants.

15          COMES NOW Plaintiff, DAVID OTHELLO PARKER, JR. (“Mr. Parker”), by and

16   through DAVINA MARIE PARKER (“Ms. Parker”), as the Personal Representative of the

17   Estate of DAVID OTHELLO PARKER, JR., who brings this action against the above-named

18   Defendants St. Jude Operating Company, LLC (“St. Jude Operating Company”) dba Healthcare

19   at Foster Creek (“Foster Creek”) and Benicia Senior Living, LLC (“Benicia Senior Living”) for

20   Negligence, Negligence per se, and Elder Abuse leading to Plaintiff’s wrongful death.

21                                            INTRODUCTION

22                                                 1.

23          Foster Creek is a nursing home facility owned by St. Jude Operating Company and

24   managed by Benicia Senior Living. Foster Creek’s overall care of its residents and response to

25                                                                  Janzen Legal Services, LLC
                    Page 1 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    Exhibit A
                                                                                                  Page 1 of 30
              Case 3:20-cv-01325-HZ         Document 1      Filed 08/06/20       Page 17 of 46




 1   the COVID-19 virus was undoubtedly the most negligent and deadly response to COVID-19 of

 2   any nursing home or care facility in the state of Oregon. As of the date this Complaint was

 3   drafted, nearly twenty-five percent (25%) of all deaths in the entire state of Oregon due to

 4   COVID-19 are linked to Foster Creek. Foster Creek’s negligent response to COVID-19 led the

 5   State of Oregon (“the State”) to publicly announce that Foster Creek “demonstrated a consistent

 6   inability to adhere to basic infection control standards.” The State further found that “continued

 7   operation poses a serious danger to the public health and safety” and suspended the facility’s

 8   operations on May 4, 2020. The State had no choice but to shut down operations at Foster Creek

 9   after the State’s efforts to assist it went nowhere and the number of residents contracting and

10   dying from COVID-19 became staggering. Mr. Parker was one of the casualties of Defendants’

11   negligence.

12                                                   2.

13          On April 4, during the beginning of the State’s investigation into the gross negligence

14   taking place at Foster Creek, Mr. Parker was hospitalized and tested positive for COVID-19. Mr.

15   Parker remained hospitalized and died in the early morning hours of April 7, 2020, from

16   complications of the COVID-19 virus. In addition to being infected with COVID-19, Mr.

17   Parker was bedbound with contractures and multiple pressure wounds, had severe protein calorie

18   malnutrition, and concomitant staph bacteremia. The manner in which Mr. Parker was treated

19   while being cared for by Defendants was deplorable.

20                                               PARTIES

21                                                   3.

22          At the time of his death on April 7, 2020, Mr. Parker was eighty-three (83) years old. He

23   suffered from physical and mental health conditions, including dementia. Mr. Parker was an

24   elderly person, a person with a disability, and a vulnerable person as defined by the Elder

25                                                                   Janzen Legal Services, LLC
                     Page 2 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                             Office: 503-520-9900; Fax: 503-648-3604
                                                                                                     Exhibit A
                                                                                                   Page 2 of 30
               Case 3:20-cv-01325-HZ          Document 1    Filed 08/06/20      Page 18 of 46




 1   Persons and Persons with Disabilities Abuse Prevention Act (the “Elder Abuse Law”). Mr.

 2   Parker was at high risk for contracting COVID-19 if exposed.

 3                                                   4.

 4            Plaintiff Davina Marie Parker (“Ms. Parker”) is Mr. Parker’s eldest daughter. Ms. Parker

 5   visited her father frequently and has petitioned the court for appointment as Personal

 6   Representative of her father’s estate.

 7                                                   5.

 8            Defendant St. Jude Operating Company is a domestic limited liability company

 9   incorporated in Oregon. St. Jude Operating Company does business as and was operating a 114-

10   resident capacity nursing facility known as Healthcare at Foster Creek (“Foster Creek”).

11   Healthcare at Foster Creek is located at 6003 SE 136th Avenue, Portland, Multnomah County,

12   Oregon.

13                                                   6.

14            Defendant Benicia Senior Living is an Oregon limited liability company authorized to do

15   business in Oregon. On information and belief, Benicia Senior Living managed Foster Creek’s

16   operations, including hiring, training, and management of staff, and has itself managed and/or

17   shared managerial and operational control of Foster Creek since July 1, 2011. Benicia Senior

18   Living’s principal place of business is in West Linn, Oregon, and at least one of its members is a

19   natural person with an Oregon address according to records on file with the Oregon Secretary of

20   State.

21                                                   7.

22            St. Jude Operating Company has been the licensed owner of the Foster Creek facility

23   since 2003. Defendants operate under Oregon DHS license #1600506066 pursuant to ORS

24   441.015 et seq. and Oregon Administrative Rules (“OAR”) Chapter 411.

25                                                                  Janzen Legal Services, LLC
                      Page 3 – COMPLAINT                      4550 SW Hall Blvd Beaverton, OR 97005
26                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    Exhibit A
                                                                                                  Page 3 of 30
              Case 3:20-cv-01325-HZ         Document 1      Filed 08/06/20       Page 19 of 46




 1                                                VENUE

 2                                                   8.

 3          Venue for this action is proper in Multnomah County, where the cause of action arose,

 4   and where Defendants conducted regular, sustained business activity.

 5                                                   9.

 6                                      BACKGROUND FACTS

 7            Defendants were on notice of the serious and dangerous nature of Covid-19

 8          On January 30, 2020, the World Health Organization (“WHO”) declared a Public Health

 9   Emergency of International Concern - COVID-19, a viral respiratory illness.

10                                                  10.

11          On February 21, 2020, the Centers for Disease Control (“CDC”) issued COVID-19

12   recommendations for health care professionals, which included review of infection prevention

13   and control policies, and CDC recommendations for implementation of precautions.

14                                                  11.

15          On March 8, 2020, Oregon Governor Kate Brown issued Executive Order 20-03 finding

16   COVID-19 a threat to public health and safety. The Executive Order declared a state of

17   emergency and empowered the Oregon Health Authority (“OHA”) and state agencies to respond

18   and develop procedures to control COVID-19.

19                                                  12.

20          On March 10, 2020, the Oregon Department of Human Services (“DHS”) sent an

21   Executive Letter to all licensed nursing and residential care facilities specifying immediate

22   policies to limit exposure to COVID-19.

23                                                  13.

24          On March 11, 2020, the WHO declared COVID-19 a global pandemic.

25                                                                   Janzen Legal Services, LLC
                     Page 4 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                             Office: 503-520-9900; Fax: 503-648-3604
                                                                                                     Exhibit A
                                                                                                   Page 4 of 30
              Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20      Page 20 of 46




 1                                                  14.

 2          People sixty-five (65) years and older, people who live in nursing homes or long-term

 3   care facilities, and people who have a serious underlying medical condition were considered at

 4   high risk by the CDC for severe illness or death from COVID-19.

 5                                                  15.

 6       Defendants Did Not Take Reasonable Measures to Protect Patients From COVID-19

 7          DHS found that Foster Creek “demonstrated a consistent inability to adhere to basic

 8   infection control standards” and ultimately Foster Creek was shut down. When Plaintiff would

 9   call to check on the health of her father she was always told that he was doing “fine.” In reality,

10   he was inching closer to death with each passing day.

11                                                  16.

12          Defendants failed to adopt or follow specific infection control guidelines, proper

13   isolation and safety protocols, and failed to provide sufficient personal protective equipment

14   (“PPE”). In addition, Defendants failed to maintain adequate staffing levels and failed to train

15   staff appropriately per recommended guidelines. These and other failures by Defendants caused

16   physical and mental injury and death to Mr. Parker and others.

17                                                  17.

18          On April 1, 2020, Defendants notified residents and their families in writing that two

19   residents and two staff members had died of COVID-19. In the same letter, Defendants mislead

20   residents and their family members in order to falsely reassure them that the care at Foster Creek

21   was sufficient to protect them from COVOD-19:

22          “We are continuing to do everything humanly possible to control the spread of
            this disease in the community. Staff are continuing to practice isolation techniques
23          per CDC guidelines and additional cleaning and sanitation has been ongoing since
            mid-March. We are continuing to monitor the situation very closely and are in
24

25                                                                   Janzen Legal Services, LLC
                     Page 5 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                             Office: 503-520-9900; Fax: 503-648-3604
                                                                                                     Exhibit A
                                                                                                   Page 5 of 30
             Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20      Page 21 of 46




 1          communication with families concerning those residents with any signs and
            symptoms of any type of infection.”
 2

 3   Defendants’ statements were blatantly false and knowingly misleading.

 4                                                 18.

 5                      Inspection and Intervention by Oregon State Authorities

 6          From April 10, 2020 through April 12, 2020, the State conducted an investigation into

 7   Foster Creek’s infection control practices and mis-handling of COVID-19, but by this time Mr.

 8   Parker had already died. Plaintiff was informed of her father’s death by reading a Facebook post

 9   that said “RIP David.” Shocked and dismayed, Plaintiff called Foster Creek and was told that it

10   had no knowledge of his death. Plaintiff called local hospitals until she found the one where her

11   father had been a patient. The hospital told her what had transpired and that he ultimately died

12   from COVID-19 after a short hospital stay. Plaintiff had not been notified that her father had

13   been hospitalized, even though a hospitalization and death are both triggering events for a phone

14   call to persons listed on a resident’s Emergency Contact list, which Ms. Parker was. The facility

15   had been locked down, Plaintiff was barred from visiting, and was relying on information being

16   relayed to her by Foster Creek. None of the updates she was given were true.

17                                                 19.

18          On April 15, 2020, a State report found that Foster Creek had “failed to implement

19   adequate infection control practices to prevent the spread of COVID-19 (Coronavirus).” Among

20   Defendants’ many deficient practices were:

21      1. Inadequate staff training regarding COVID-19 infection control;

22      2. Staff failure to follow CDC Long-Term Care Guidelines by treating every resident as

23          potentially infected for COVID-19;

24      3. Staff failure to correctly wear or use Personal Protective Equipment (“PPE”);

25                                                                  Janzen Legal Services, LLC
                     Page 6 – COMPLAINT                       4550 SW Hall Blvd Beaverton, OR 97005
26                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    Exhibit A
                                                                                                  Page 6 of 30
             Case 3:20-cv-01325-HZ          Document 1      Filed 08/06/20      Page 22 of 46




 1      4. Staff failure to change PPE between residents;

 2      5. Staff failure to wash hands between residents;

 3      6. Defendants failing to provide staff with adequate PPE, e.g., providing only one face

 4          mask per shift, with no access to obtain a back-up mask;

 5      7. Staff working across units;

 6      8. Staff working between rooms with COVID-19 positive residents and COVID-19

 7          negative residents;

 8      9. Improper staff social distancing;

 9      10. Failure to maintain adequate or accurate medical records regarding COVID-19; and

10      11. Inadequate numbers of staff to meet resident needs.

11                                                   20.

12          The State formally cited Foster Creek with the following list of deficiencies directly

13   related to Foster Creek’s gross negligence and failure to protect residents from COVID-19:

14      1. OAR 411-086-0060(2)(a) Comprehensive Assessment and Care Plan:

15      2. for failing to assess respiratory changes, for failing to update COVID-19 diagnosis, and

16          failing to update resident care plans;

17      3. OAR 411-086-0100(3) Nursing Services: Staffing: for failing to provide sufficient staff

18          to prevent staff from going between units in order to prevent the spread of COVID-19;

19      4. OAR 411-086-0120(1) Nursing Services: Changes of Condition: for failing to notify

20          residents’ physician(s) of change in resident condition that warranted medical or nursing

21          intervention;

22      5. OAR 411-086-0140(1)(a)(E) Nursing Services: Problem Resolution and Preventative

23          Care: for failing to prevent the spread of COVID-19; and

24

25                                                                  Janzen Legal Services, LLC
                    Page 7 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    Exhibit A
                                                                                                  Page 7 of 30
              Case 3:20-cv-01325-HZ          Document 1        Filed 08/06/20      Page 23 of 46




 1      6. OAR 411-086-0330(1) Infection Control and Universal Precautions: for failing to

 2          appropriately use personal protective equipment to prevent the spread of COVID-19.

 3                                                   21.

 4          The State further found that, “…Respondent failed to ensure appropriate measures are in

 5   place to prevent the spread of COVID-19. This failure presents an immediate risk to the health

 6   and safety of all residents in Respondent's facility.”

 7                                                   22.

 8          An immediate State mandated infection control training was implemented to facility staff

 9   in an effort to correct Foster Creek’s many deficiencies. Foster Creek was also barred by the

10   State from admitting any new residents to its facility.

11                                                   23.

12          Defendants never informed Ms. Parker or her family that the State had intervened due to

13   the grossly deficient care they were providing to residents. Defendants also never told Mr.

14   Parker’s family that his life was in immediate jeopardy due to the grossly inefficient standard of

15   care Defendants were providing to their residents.

16                                                   24.

17          On April 24, DHS imposed a finding of immediate jeopardy under federal law.

18                                                   25.

19          On April 28, the Centers for Medicare and Medicaid Services issued a notice of

20   involuntary termination of Foster Creek’s Medicare provider agreement.

21                                                   26.

22          On May 4, 2020, DHS issued an Order of Emergency Suspension (“Emergency Order”)

23   against St. Jude Operating Company, LLC d.b.a. Healthcare at Foster Creek (“Respondent” in

24   the Emergency Order).

25                                                                     Janzen Legal Services, LLC
                     Page 8 – COMPLAINT                          4550 SW Hall Blvd Beaverton, OR 97005
26                                                               Office: 503-520-9900; Fax: 503-648-3604
                                                                                                       Exhibit A
                                                                                                     Page 8 of 30
                Case 3:20-cv-01325-HZ        Document 1      Filed 08/06/20       Page 24 of 46




 1                                                   27.

 2            The Emergency Order’s Statement of Violations concluded, “Based on observations,

 3   interviews and record review it was determined Respondent failed to implement adequate

 4   infection control practices to prevent the spread of COVID-19 (Coronavirus).”

 5                                                   28.

 6            The Emergency Order stated “Respondent failed to ensure appropriate measures are in

 7   place to prevent the spread of COVID-19. This failure presents an immediate risk to the health

 8   and safety of all residents in Respondent facility.”

 9                                                   29.

10            The Emergency Order further found that the facility’s failures constituted violations of

11   the following State rules:

12         1. OAR 411-086-0060(2)(a) Comprehensive Assessment and Care Plan: for failing to

13            assess respiratory changes, for failing to update COVID-19 diagnosis, and failing to

14            update resident care plans;

15         2. OAR 411-086-0100(3) Nursing Services: Staffing: for failing to provide sufficient staff

16            to prevent staff from going between units in order to prevent the spread of COVID-19

17         3. OAR 411-086-0120(1) Nursing Services: Changes of Condition: for failing to notify

18            residents’ physician(s) of change in resident condition that warranted medical or nursing

19            intervention;

20         4. OAR 411-086-0140(1)(a)(E) Nursing Services: Problem Resolution and Preventative

21            Care: for failing to prevent the spread of COVID-19; and

22         5. OAR 411-086-0330(1) Infection Control and Universal Precautions: for failing to

23            appropriately use personal protective equipment to prevent the spread of COVID-19.”

24   ///

25                                                                    Janzen Legal Services, LLC
                      Page 9 – COMPLAINT                        4550 SW Hall Blvd Beaverton, OR 97005
26                                                              Office: 503-520-9900; Fax: 503-648-3604
                                                                                                      Exhibit A
                                                                                                    Page 9 of 30
              Case 3:20-cv-01325-HZ         Document 1        Filed 08/06/20         Page 25 of 46




 1                                                   30.

 2          In its Emergency Order, DHS found

 3          “Based on the violations outlined above, DHS finds that Respondent’s actions
            create a serious danger to the public health and safety. That is because, despite
 4          numerous enforcement actions, infection control guidance and oversight, and
            facility support, Respondent has demonstrated a consistent inability to adhere to
 5          basic infection control standards and Oregon Administrative Rules. This has
            resulted in, and continues to result in, a persistent source and spread of COVID-
 6          19 in a facility with extremely vulnerable residents, and in the community at
            large.”
 7                                                   31.

 8          Approximately 30 days earlier, Mr. Parker had died from COVID-19, which he

 9   contracted at Defendants’ facility while under Defendants’ care.

10                                                   32.

11                                    FIRST CLAIM FOR RELIEF

12                           (Count 1 – Negligence, Against All Defendants)

13          Plaintiff realleges all paragraphs above as if fully set forth herein.

14                                                   33.

15          Defendants owed a duty of care to Mr. Parker, who was under Defendants’ care.

16                                                   34.

17          Defendants exposed Mr. Parker to a risk of foreseeable harm and breached their duty of

18   care to Mr. Parker, as described above.

19                                                   35.

20          Such breach resulted in harm to Mr. Parker, including injury, damage, torture, abuse, and

21   ultimately death to Mr. Parker by COVID-19.

22                                                   36.

23          The negligence of Defendants as outlined above was a proximate cause of Mr. Parker’s

24   injuries, abuse, and ultimate death.

25                                                                    Janzen Legal Services, LLC
                    Page 10 – COMPLAINT                         4550 SW Hall Blvd Beaverton, OR 97005
26                                                              Office: 503-520-9900; Fax: 503-648-3604
                                                                                                      Exhibit A
                                                                                                   Page 10 of 30
              Case 3:20-cv-01325-HZ         Document 1        Filed 08/06/20      Page 26 of 46




 1                                                   37.

 2          As a result of Defendants’ negligence and fault, Plaintiff has been damaged in the

 3   amount of $100,000 for economic damages and $700,000 for non-economic damages for pain,

 4   suffering, emotional distress, anguish, and mental distress. Plaintiff is entitled to pre-judgment

 5   interest on her economic damages at the statutory rate of 9% from April 7, 2020 through entry of

 6   judgment.

 7                                                   38.

 8          Defendants have acted with gross negligence and have shown a reckless and outrageous

 9   indifference to a highly unreasonable risk of harm and acted with conscious indifference to the

10   health, safety, and welfare of Mr. Parker. Pursuant to ORS 31.730(1), Plaintiff reserves the right

11   to move for punitive damages.

12                                                   39.

13                       (Count 2 – Negligence per se, Against All Defendants)

14                                                   40.

15          Plaintiff realleges all of the paragraphs above as if fully set forth herein.

16                                                   41.

17          As described above, Defendants were negligent per se in violating:

18      1. OAR 411-086-0060(2)(a) Comprehensive Assessment and Care Plan: for failing to

19          assess respiratory changes, for failing to update COVID-19 diagnosis, and failing to

20          update resident care plans;

21      2. OAR 411-086-0100(3) Nursing Services: Staffing: for failing to provide sufficient staff

22          to prevent staff from going between units in order to prevent the spread of COVID-19;

23

24

25                                                                    Janzen Legal Services, LLC
                    Page 11 – COMPLAINT                         4550 SW Hall Blvd Beaverton, OR 97005
26                                                              Office: 503-520-9900; Fax: 503-648-3604
                                                                                                      Exhibit A
                                                                                                   Page 11 of 30
               Case 3:20-cv-01325-HZ        Document 1       Filed 08/06/20       Page 27 of 46




 1         3. OAR 411-086-0120(1) Nursing Services: Changes of Condition: for failing to notify

 2            residents’ physician(s) of change in resident condition that warranted medical or nursing

 3            intervention;

 4         4. OAR 411-086-0140(1)(a)(E) Nursing Services: Problem Resolution and Preventative

 5            Care: for failing to prevent the spread of COVID-19; and

 6         5. OAR 411-086-0330(1) Infection Control and Universal Precautions: for failing to

 7            appropriately use personal protective equipment to prevent the spread of COVID-19.

 8                                                  42.

 9            The per se negligence of Defendants as outlined above was a proximate cause of Mr.

10   Parker’s injuries and death.

11                                                  43.

12            As a result of Defendants’ negligence and fault, Plaintiff has been damaged in the

13   amount $100,000 for economic damages and $700,000 for non-economic damages for pain,

14   suffering, emotional distress, anguish, and mental distress. Plaintiff is entitled to pre-judgment

15   interest on his economic damages at the statutory rate of 9% from April 7, 2020 through entry of

16   judgment.

17                                                  44.

18            Defendants have acted with gross negligence and have shown a reckless and outrageous

19   indifference to a highly unreasonable risk of harm and acted with conscious indifference to the

20   health, safety, and welfare of Mr. Parker. Pursuant to ORS 31.730(1), Plaintiff reserves the right

21   to move for punitive damages.

22   ///

23   ///

24   ///

25                                                                    Janzen Legal Services, LLC
                      Page 12 – COMPLAINT                       4550 SW Hall Blvd Beaverton, OR 97005
26                                                              Office: 503-520-9900; Fax: 503-648-3604
                                                                                                      Exhibit A
                                                                                                   Page 12 of 30
              Case 3:20-cv-01325-HZ           Document 1        Filed 08/06/20       Page 28 of 46




 1                                                     45.

 2                                   SECOND CLAIM FOR RELIEF

 3             (Elder Abuse – ORS 124.100 and ORS 124.105, Against All Defendants)

 4                                                     46.

 5          Plaintiff realleges all of the paragraphs above as if fully set forth herein.

 6                                                     47.

 7          Mr. Parker was an elderly person and a vulnerable person.

 8                                                     48.

 9          Defendant, as described above, recklessly engaged in conduct which recklessly

10   endangered Mr. Parker by creating a substantial risk of serious physical injury to him.

11                                                     49.

12          Mr. Parker suffered injury, damage, or death by reason of physical abuse which

13   Defendant caused or permitted its agents to cause.

14                                                     50.

15          As a result of Defendant’s abuse, Plaintiff has been damaged in the amount of $100,000

16   for economic damages and $700,000 for non-economic damages for pain, suffering, emotional

17   distress, anguish, and mental distress. Plaintiff is entitled the treble damages in the amount of

18   $2,400,000 pursuant to ORS 124.100(2)(a) and (b).

19                                                     51.

20          Plaintiff is entitled to pre-judgment interest on her economic damages at the statutory

21   rate of 9% from April 7, 2020 through entry of judgment.

22                                                     52.

23                                           ATTORNEYS FEES

24

25                                                                       Janzen Legal Services, LLC
                    Page 13 – COMPLAINT                            4550 SW Hall Blvd Beaverton, OR 97005
26                                                                 Office: 503-520-9900; Fax: 503-648-3604
                                                                                                         Exhibit A
                                                                                                      Page 13 of 30
              Case 3:20-cv-01325-HZ           Document 1    Filed 08/06/20      Page 29 of 46




 1          Pursuant to ORS 124.100(2)(c), Plaintiff is entitled to recover reasonable attorney fees,

 2   costs, and disbursements.

 3                                                  53.

 4          Defendants have shown a reckless and outrageous indifference to a highly unreasonable

 5   risk of harm and acted with conscious indifference to the health, safety, and welfare of Mr.

 6   Parker. Pursuant to ORS 31.730(1), Plaintiff reserves the right to move for punitive damages.

 7                                                  54.

 8          WHEREFORE, Plaintiff demands judgment against Defendants and each of them for the

 9   following relief:

10      1. A judgment in favor of Plaintiff and against defendants in the amount of $800,000 on

11          Plaintiff’s first claim for relief.

12      2. A judgment in favor of Plaintiff and against defendants in the amount of $800,000 on

13          Plaintiff’s second claim for relief.

14      3. A judgment in favor of Plaintiff and against defendants in the amount of $2,400,000 on

15          plaintiff’s third claim for relief.

16      4. Plaintiff’s reasonable attorney fees, costs, disbursements, and prevailing party fees.

17      5. Such other relief as the Court deems just and equitable.

18      Dated this 19th day of May, 2020.

19                                                 JANZEN LEGAL SERVICES, LLC

20
                                                   By /s/ Paul Janzen______________
21                                                 Paul Janzen, OSB No. 176240
                                                   paul@ruggedlaw.com
22                                                 Caroline Janzen, OSB No. 176233
                                                   caroline@ruggedlaw.com
23
                                                   Trial Attorneys: Paul Janzen and Caroline Janzen
24

25                                                                  Janzen Legal Services, LLC
                     Page 14 – COMPLAINT                      4550 SW Hall Blvd Beaverton, OR 97005
26                                                            Office: 503-520-9900; Fax: 503-648-3604
                                                                                                    Exhibit A
                                                                                                 Page 14 of 30
                     Case 3:20-cv-01325-HZ      Document 1 Filed 08/06/20 Page 30 of 46
                                                 8/3/2020 2:15 PM
                                                    20CV18539
                                 IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                             FOR THE COUNTY OF MULTNOMAH

David Othelio Parker, JR.,                                                  Case No. 20CV18539
Through Davina Marie Parker as
Personal Representative of the
Estate of David Othello Parker
JR.,                                                                        SUMMONS
               Plaintiff(s),
v.
St. Jude Operating Company, LLC,
dba Healthcare at Foster Creek,
and Benicia Senior Living, LLC,

                   Defendant(s).
         TO: St. Jude Operating Company, LLC.
             c/o Melchor Balazs, Registered Agent
             PO BOX 7303
             611 Vincent Ave
             Berkeley, CA 94707
          IN THE NAME OF THE STATE OF OREGON: You are hereby required to appear and defend the complaint filed
against you in the above-entitled cause within thirty (30) days from the date of service of this summons upon you, and in case of your
failure to do so, for want thereof, plaintiff will apply to the court for the relief demanded in the complaint.
 NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!
         YOU MUST "APPEAR" IN THIS CASE OR THE OTHER SIDE WILL WIN          /s/Paul
                                                                            Ex ParterJanzen, OSB 176240
AUTOMATICALLY. TO "APPEAR" YOU MUST FILE WITH THE COURT A LEGAL PAPER
                                                                            ATTORNEY FOR PLAINTIFFS
CALLED A "MOTION" OR "ANSWER". THE "MOTION" OR "ANSWER" MUST BE
GIVEN TO THE COURT CLERK OR ADMINISTRATOR WITHIN 30 DAYS ALONG WITH
                                                                            Paul Janzen, OSB 176240
THE REQUIRED FILING FEE. IT MUST BE IN PROPER FORM AND HAVE PROOF OF
                                                                            TRIAL ATTORNY FOR PLAINTIFFS
SERVICE ON THE PLAINTIFF'S ATTORNEY OR, IF THE PLAINTIFF DOES NOT HAVE AN
                                                                            ADDRESS FOR SERVICE OF PAPERS BY MAIL ON PLAINTIFF:
ATTORNEY, PROOF OF SERVICE UPON THE PLAINTIFF. IF YOU HAVE ANY              4550 SW HALL BLVD
QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. IF YOU NEED HELP IN      BEAVERTON, OR 97005
FINDING AN ATTORNEY, YOU MAY CALL THE OREGON STATE BAR'S LAWYER
REFERRAL SERVICE AT (503) 684-3763 OR TOLL-FREE IN OREGON AT (800) 452-
7636.
         STATE OF OREGON                      )
                                              ) ss.
         County of Washington                 )
         I, the undersigned attorney of record for the plaintiff, certify the foregoing is an exact and complete copy of the original summons
in the above entitled action.
                                                                               /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)
TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true copy of this summons,
together with a true copy of the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to whom or which this
summons is directed, and to make your own proof of service on the reverse hereof or such similar document which you shall attach hereto.

                                                                              /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)




                                                                                          Janzen Legal Services, LLC
                                                                                                4550 SW Hall Blvd
                           SUMMONS                                                             Beaverton, OR 97005
                                                                                                                          Exhibit A
                                                                                     Office: 503-520-9900; Fax: 503-648-3604
                                                                                                                        Page 15 of 30
                     Case 3:20-cv-01325-HZ      Document 1 Filed 08/06/20 Page 31 of 46
                                                 8/3/2020 2:15 PM
                                                    20CV18539
                                 IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                             FOR THE COUNTY OF MULTNOMAH

David Othelio Parker, JR.,                                                  Case No. 20CV18539
Through Davina Marie Parker as
Personal Representative of the
Estate of David Othello Parker
JR.,                                                                        SUMMONS
               Plaintiff(s),
v.
St. Jude Operating Company, LLC,
dba Healthcare at Foster Creek,
and Benicia Senior Living, LLC,

                   Defendant(s).
         TO: Healthcare at Foster Creek
             c/o Melchor Balazs, Authorized Representative
             6003 SE 136th Ave
             Portland Oregon 97236
          IN THE NAME OF THE STATE OF OREGON: You are hereby required to appear and defend the complaint filed
against you in the above-entitled cause within thirty (30) days from the date of service of this summons upon you, and in case of your
failure to do so, for want thereof, plaintiff will apply to the court for the relief demanded in the complaint.
 NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!
         YOU MUST "APPEAR" IN THIS CASE OR THE OTHER SIDE WILL WIN          /s/Paul Janzen, OSB 176240
AUTOMATICALLY. TO "APPEAR" YOU MUST FILE WITH THE COURT A LEGAL PAPER       Ex Parter
                                                                            ATTORNEY FOR PLAINTIFFS
CALLED A "MOTION" OR "ANSWER". THE "MOTION" OR "ANSWER" MUST BE
GIVEN TO THE COURT CLERK OR ADMINISTRATOR WITHIN 30 DAYS ALONG WITH
                                                                            Paul Janzen, OSB 176240
THE REQUIRED FILING FEE. IT MUST BE IN PROPER FORM AND HAVE PROOF OF
                                                                            TRIAL ATTORNY FOR PLAINTIFFS
SERVICE ON THE PLAINTIFF'S ATTORNEY OR, IF THE PLAINTIFF DOES NOT HAVE AN
                                                                            ADDRESS FOR SERVICE OF PAPERS BY MAIL ON PLAINTIFF:
ATTORNEY, PROOF OF SERVICE UPON THE PLAINTIFF. IF YOU HAVE ANY              4550 SW HALL BLVD
QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. IF YOU NEED HELP IN      BEAVERTON, OR 97005
FINDING AN ATTORNEY, YOU MAY CALL THE OREGON STATE BAR'S LAWYER
REFERRAL SERVICE AT (503) 684-3763 OR TOLL-FREE IN OREGON AT (800) 452-
7636.
         STATE OF OREGON                      )
                                              ) ss.
         County of Washington                 )
         I, the undersigned attorney of record for the plaintiff, certify the foregoing is an exact and complete copy of the original summons
in the above entitled action.
                                                                               /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)
TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true copy of this summons,
together with a true copy of the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to whom or which this
summons is directed, and to make your own proof of service on the reverse hereof or such similar document which you shall attach hereto.

                                                                              /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)




                                                                                          Janzen Legal Services, LLC
                                                                                                4550 SW Hall Blvd
                           SUMMONS                                                             Beaverton, OR 97005
                                                                                                                          Exhibit A
                                                                                     Office: 503-520-9900; Fax: 503-648-3604
                                                                                                                        Page 16 of 30
                     Case 3:20-cv-01325-HZ      Document 1 Filed 08/06/20 Page 32 of 46
                                                 8/3/2020 2:15 PM
                                                    20CV18539
                                 IN THE CIRCUIT COURT OF THE STATE OF OREGON

                                             FOR THE COUNTY OF MULTNOMAH

David Othelio Parker, JR.,                                                  Case No. 20CV18539
Through Davina Marie Parker as
Personal Representative of the
Estate of David Othello Parker
JR.,                                                                        SUMMONS
               Plaintiff(s),
v.
St. Jude Operating Company, LLC,
dba Healthcare at Foster Creek,
and Benicia Senior Living, LLC,

                   Defendant(s).
         TO: Benicia Senior Living, LLC
             c/o Sussman Shank Registered Services, LLC., Registered Agent
             Attn: Aaron J. Besen
             1000 SW Broadway Ste 1400
             Portland Oregon 97205
          IN THE NAME OF THE STATE OF OREGON: You are hereby required to appear and defend the complaint filed
against you in the above-entitled cause within thirty (30) days from the date of service of this summons upon you, and in case of your
failure to do so, for want thereof, plaintiff will apply to the court for the relief demanded in the complaint.
 NOTICE TO THE DEFENDANT: READ THESE PAPERS CAREFULLY!
         YOU MUST "APPEAR" IN THIS CASE OR THE OTHER SIDE WILL WIN          /s/Paul
                                                                            Ex ParterJanzen, OSB 176240
AUTOMATICALLY. TO "APPEAR" YOU MUST FILE WITH THE COURT A LEGAL PAPER
                                                                            ATTORNEY FOR PLAINTIFFS
CALLED A "MOTION" OR "ANSWER". THE "MOTION" OR "ANSWER" MUST BE
GIVEN TO THE COURT CLERK OR ADMINISTRATOR WITHIN 30 DAYS ALONG WITH
                                                                            Paul Janzen, OSB 176240
THE REQUIRED FILING FEE. IT MUST BE IN PROPER FORM AND HAVE PROOF OF
                                                                            TRIAL ATTORNY FOR PLAINTIFFS
SERVICE ON THE PLAINTIFF'S ATTORNEY OR, IF THE PLAINTIFF DOES NOT HAVE AN
                                                                            ADDRESS FOR SERVICE OF PAPERS BY MAIL ON PLAINTIFF:
ATTORNEY, PROOF OF SERVICE UPON THE PLAINTIFF. IF YOU HAVE ANY              4550 SW HALL BLVD
QUESTIONS, YOU SHOULD SEE AN ATTORNEY IMMEDIATELY. IF YOU NEED HELP IN      BEAVERTON, OR 97005
FINDING AN ATTORNEY, YOU MAY CALL THE OREGON STATE BAR'S LAWYER
REFERRAL SERVICE AT (503) 684-3763 OR TOLL-FREE IN OREGON AT (800) 452-
7636.
         STATE OF OREGON                      )
                                              ) ss.
         County of Washington                 )
         I, the undersigned attorney of record for the plaintiff, certify the foregoing is an exact and complete copy of the original summons
in the above entitled action.
                                                                               /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)
TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true copy of this summons,
together with a true copy of the complaint mentioned therein, upon the individual(s) or other legal entity(ies) to whom or which this
summons is directed, and to make your own proof of service on the reverse hereof or such similar document which you shall attach hereto.

                                                                              /s/Paul Janzen
                                                                              ATTORNEY OF RECORD FOR PLAINTIFF(S)




                                                                                          Janzen Legal Services, LLC
                                                                                                4550 SW Hall Blvd
                           SUMMONS                                                             Beaverton, OR 97005
                                                                                                                          Exhibit A
                                                                                     Office: 503-520-9900; Fax: 503-648-3604
                                                                                                                        Page 17 of 30
          Case 3:20-cv-01325-HZ          Document 1 Filed 08/06/20                Page 33 of 46
                                         8/3/2020 2:24 PM
                                            20CV18539




                  IN THE CIRCUIT COURT OF THE STATE OF OREGON


                            FOR THE COUNTY OF MULTNOMAH


 DAVID OTHELLO PARKER,JR.,                                         Case No. 20CV18539
 THROUGH DAVINA MARIE PARKER AS
 PERSONAL REPRESENTATIVE OF THE
 ESTATE OF DAVID OTHELLO PARKER,
 JR.,                                                              PROOF OF SERVICE


                        Plaintiff,

 V.



 ST. JUDE OPERATING COMPANY,LLC,
 Dba HEALTHCARE AT FOSTER CREEK,
 And BENICIA SENIOR LIVING, LLC,

                        Defendants.


STATE OF OREGON                         )
                                        )      SS.
County ofMultnomah                   )
        Ihereby certify thatI made service oftheforegoing summons upon the individuals and other
legal entities to be served, named below, by delivering or leaving true copies ofsaid summons and
the complaint mentioned therein, certified to be such by the attorneyfor the plaintiff, asfollows:
                                 Personal Service Upon Individual(s)
        Upon                             , by delivering such true copy to him/her, personally and in
person, at                                             on

20     , at           o'clock     .M.
        Upon                                j by delivering such true copy to him/her, personally and
in person, at _                                             , on

20     , at          o'clock      .M.



                                Substituted Service Upon Individual(s)
       Upon                                          , by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:
to                                                                      who is a person over the age of14


                                                                   Janzen Legal Services, LLC
                                                                       4550 SW Hall Blvd
              PROOF OF SERVICE
                                                                      Beaverton, OR 97005           Exhibit A
                                                         nffirp- ';n';.«:9n-QQnn- Fav           Page 18 of 30
           Case 3:20-cv-01325-HZ            Document 1    Filed 08/06/20     Page 34 of 46




years and a member ofthe household ofthe person served on                                    , 20      ,
at            o'clock   .M
       Upon                                   , by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:                                                          ,
to                                                          , who is a person over the age of14
years and a member ofthe household ofthe person served on                               ,20    ,
at            0'clock   .M.
                                 Office Service Upon Individuals)**
        Upon                                     , at the office which he/she maintainsfor the conduct
ofbusiness at                                                                         , by leaving such
true copy with                                                        , the person who is apparently in
charge, on the          day of                      2018, during normal working hours, at to-wit:
o'clock      .M.

 Service on CorporationSf Limited Partnerships or Unincorporated Associations Subject to Suit
                                       Under a Common Name

        Upon St. Jude Operating Company,LLC, by
       (a) delivering such true copy via certified mail return receipt requested, to Melchor Balazs.
who is a/the * Registered Asent        thereof; OR
          (b) leaving such true copy with                           , the person who is apparently in
charge ofthe office of                           , who is a/the                            (registered
agent, officer (by title), director, general partner, managing agent)thereof;
          at St. Jude Operating Company LLCPO Box 7303 611 Vincent Ave Berkeley,CA 94707
on the      day ofJuly, 2020, at 04:30 o'clock P.M.
///

///

///

///

///

///

///

///

///

///

///


///


///



                                                              Janzen Legal Services, LLC
               PROOF OF SERVICE                                            ™
                                                                  Beaverton, OR 97005           Exhibit A
                                                                                            Page 19 of 30
          Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20     Page 35 of 46




DA TED                               , 20     .    /Jufther certify that lama competentperson
                                                   18 years ofage or older and a resident ofthe
                                                   state ofservice or the State ofOregon, and that
Sheriff                                                      ^party to nor an officer, director, or
                                                   employee of nor attorneyfor any party,
                                                   corporate or otherwise; that the person,firm or
Deputy                                             corporation served by me is the identical
                                                   person,firm or corporation named in the
                                                   action.


                                                   DATED JulyHL 2020.

                                                   s/Ptud peu^teit
                                                   PaulJanzen, OSBNo. 176240
                                                   pauK^russedlaw.com
The signature lines on the left should be used only by an Oregon county sheriff or deputy; all other
SERVERS COMPLETE CERTIFICATE ON THE RIGHT. THE PROOF OF SERVICE ABOVE CONTAINS MOST,BUT NOT ALL,OF
THE METHODS OF SERVICE. FOR EXAMPLE,THIS FORM DOES NOT INCLUDE PROOF OF SERVICE ON A MINOR OR
INCOMPETENT PERSON. SEE ORCP 7D(2)AND 7D(3)FOR COMPLETE SERVICE THODS ON PARTICULAR PARTIES.

Where substituted or office service is used,the plaintiff,as soon as reasonably possible,shall cause
TO BE mailed a TRUE COPY OF THE SUMMONS AND COMPLAINT TO THE DEFENDANT AT THE DEFENDANT'S DWELLING
HOUSE OR USUAL PLACE OF ABOVE,TOGETHER WITH A STATEMENT OF THE TIME, DATE AND PLACE AT WHICH SUCH
SERVICE WAS MADE. USE S-N FORM NO. 1149 OR EQUIVALENT.




                                                             Janzen Legal Services, LLC
             PROOF OF SERVICE                                                 ®                Exhibit A
                                                                Beaverton, OR 97005
                                                              snT.s^n.oQon- f«v            Page 20 of 30
Case 3:20-cv-01325-HZ                Document 1                   Filed 08/06/20                    Page 36 of 46




                                 U.S. Postal Service'"
                                 CERTIFIED MAIL® RECEIPT
                         a-         Domestic Mail Only
                         tr
                         ja         For dciiuory information, visit nur website at vvtviv.usps.com

                         tr
                                CerWiedMailFae
                         m
                         m      Extra Senncos & Fooa fehock be*, aod bs
                                 □ RetwnBoctfpltrwdcopy)          S       44-'V ; —
                         r-=l    □ R«umRoc»lpt(«teetn>nl4         S       f U JJ,'.!—             postmark
                         a       QCoitifiadMallRssWctedDeayery     S              —
                         a       □AOuRSJgnMureR^tultsd             S      ^ f'l ^QO—
                         C3      □ AduhSlgn«h»reRwtrict»dPflftr*iy $.
                                Postsee
                         a                           $1.60
                         r-
                         cr     Total Postflso and F|    r.oo
                          ru
                                S
                         0-
                         rR
                         □
                         P-




         1 SENDER; C0/WPL£7E 7WS SECT/O/V                                          COMPLETE THIS SECTION ON DELIVERY
           ■ Complete Items 1,2, and 3.                                            A. Signature
           ■ Print your name and address on the reverse
              so that we can return the card to you.                                                                               uTAddresaea
           ■ Attach this card to the back of the mailpiece,                        B. Received by (Prfrrted Name)            C. Oataof Delivery
              or on the front If space permits.
           1. Article Addressed to; <54-                                                                                     -T
                                                                                   D. is delivery address different from item 1? □ Ym
              (^\cwr                     CoTVK^ywi LLC                       J          If YES, enter delivery address below:      jg No
          \^Vcxt-^'V^^^AenSd AcjenV
                  O                     AOC
                                    CAr


               lillUllillllllll l lllllll                                                                               ORjjI^^MalltewCed
                 9590 9402 5126 9092 0037 46                                     D Certifled MaD Restrlctod Delivery      □ Return Receipt for
                                                                                 3 Collect on Deliveiy                      M^cliandise
                                                                                 U Collect on Oelivefy Reatricted Delivery Signature Confirmation™
         01*3 2^70 DDOl 5Sm                                                      3 Insured Mall                         □ SlgnaUire Confirmation
                                                                                 □ frsur^k^ Restricted Delivery           Restricted Mh/ety


                            USPS TRACKING#
                                                                                                                  First-Class Mall
                                                                                                                  Postage & Fees Paid
                                                                                                                  USPS
                                                                                                                  Permit No. G-10


              ■=15=10 ^^0B SlEb ^012 DD37 Mb

            United States                      Sender; Please print your name, address, and ZIP+4* In this box*
            Postal Service
                                            Taazen itcu\ 'S-twices, llc.
                                                                                                     BlvPcL
                                             ^■e£MX.r\py-\ O'cC^or^

                                                                          H                                                 Exhibit A
                                                                                                                        Page 21 of 30
         Case 3:20-cv-01325-HZ          Document 1 Filed 08/06/20               Page 37 of 46
                                        8/3/2020 2:24 PM
                                           20CV18539




                  IN THE CIRCUIT COURT OF THE STATE OF OREGON

                          FOR THE COUNTY OF MULTNOMAH


DAVID OTHELLO PARKER,JR.,                                         Case No. 20CV18539
THROUGH DAVINA MARIE PARKER AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF DAVID OTHELLO PARKER,
                                                                  PROOF OF SERVICE
JR.,

                       Plaintiff,




 ST. JUDE OPERATING COMPANY,LLC,
 Dba HEALTHCARE AT FOSTER CREEK,
 And BENICIA SENIOR LIVING,LLC,

                       Defendants.


STATE OF OREGON                        )
                                       )      SS.
County ofMultnomah                     )
        Ihereby certify thatImade service oftheforegoing summons upon the individuals and other
legal entities to be served, named below, by delivering or leaving true copies ofsaid summons and
the complaint mentioned therein, certified to be such by the attorneyfor the plaintiff, asfollows:
                                PersonalService Upon Individuals)
        Upon                            , by delivering such true copy to him/her, personally and in
person, at                                          . on

20     , at          o'clock     .M.
        Upon                                by delivering such true copy to him/her, personally and
in person, at _                                            , on                                            ,

20     , at          o'clock     .M.



                               Substituted Service Upon Individual(s)
       Upon                                         , by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:
to                                                                     who is a person over the age of14


                                                                  Janzen Legal Services, LLC
                                                                      4550 SW Hall Blvd
              PROOF OF SERVICE
                                                                     Beaverton, OR 97005           Exhibit A
                                                        offirp- <;n';-«;9n.oonn- Pav           Page 22 of 30
          Case 3:20-cv-01325-HZ         Document 1       Filed 08/06/20       Page 38 of 46




years and a member ofthe household ofthe person served on                                    , 20      ,
at            o'clock   .M
          Upon                                     , by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:                                                                  ,
to                                                        , who is a person over the age of14
years and a member ofthe household ofthe person served on                             ,20 ,
at            o'clock    M
                                 Office Service Upon Individuals)**
        Upon                                    ^ at the office which he/she maintainsfor the conduct
ofbusiness at                                                                        , by leaving such
true copy with                                                       , the person who is apparently in
charge, on the          day of                     2018, during normal working hours, at to-wit:
o'clock     .M.
 Service on Corporations, Limited Partnerships or Unincorporated Associations Subject to Suit
                                      Under a Common Name

          Upon Healthcare at Foster Creek, by
       (a) delivering such true copy via certified mail return receipt requested, to Melchor Balazs.
who is a/the *Authorized Representative           thereof; OR
       (b)leaving such true copy with                              , the person who is apparently in
charge ofthe office of                          , who is a/the                           (registered
agent, officer(by title), director, general partner, managing agent) thereof;
          at Healthcare at Foster Creek 6003 SE136*'* Ave Portland Oregon 97236
on the T'* day ofJuly, 2020, at 04:30 o'clock P.M.
///

///

///

///

///

///

///

///

///

///

///


///


///



                                                              Janzen Legal Services, LLC
                                                                  4550 SW Hall Blvd
                 PROOF OF SERVICE                                 Beaverton, OR 97005          Exhibit A
                                                        nfRrp- <:n'?.'s9n-0Qnn- fav        Page 23 of 30
         Case 3:20-cv-01325-HZ         Document 1        Filed 08/06/20      Page 39 of 46




DATED                                , 20          Ifurther certify that lama competentperson
                                                   18 years ofage or older and a resident ofthe
                                                   state ofservice or the State ofOregon, and that
eL 'fc                                             1am not a party to nor an officer, director, or
                                                   employee of, nor attorneyfor any party,
                                                   corporate or otherwise; that the person,firm or
Deputy                                             corporation served by me is the identical
                                                   person,firm or corporation named in the
                                                    action.


                                                   DATED July 7'*. 2020.



                                                   PaulJanzen, OSBNo. 176240
                                                   Paul(gjruQsedlaw.com

The signature lines on the left should be used only by an Oregon county sheriff or deputy;all other
SERVERS complete CERTIFICATE ON THE RIGHT. THE PROOF OF SERVICE ABOVE CONTAINS MOST,BUT NOT ALL,OF
THE METHODS OF SERVICE. FOR EXAMPLE,THIS FORM DOES NOT INCLUDE PROOF OF SERVICE ON A MINOR OR
INCOMPETENT PERSON. SEE ORCP 7D(2)AND 7D(3)FOR COMPLETE SERVICE THODS ON PARTICULAR PARTIES.

WHERE SUBSTITUTED OR OFFICE SERVICE IS USED,THE PLAINTIFF, AS SOON AS REASONABLY POSSIBLE,SHALL CAUSE
TO BE MAILED A TRUE COPY OF THE SUMMONS AND COMPLAINT TO THE DEFENDANT AT THE DEFENDANT'S DWELLING
HOUSE OR USUAL PLACE OF ABOVE,TOGETHER WITH A STATEMENT OF THE TIME, DATE AND PLACE AT WHICH SUCH
SERVICE WAS MADE. USE S-N FORM NO. 1149 OR EQUIVALENT.




                                                              Janzen Legal Services, LLC
                                                                   4550 SW Hall Blvd
             PROOF OF SERVICE                                     Beaverton, OR 97005          Exhibit A
                                                         OfTirp" ^m.'%9n.00nn- Pav         Page 24 of 30
Case 3:20-cv-01325-HZ                                   Document 1                    Filed 08/06/20                   Page 40 of 46


                                               U.S. Postal Service
                                               CERTIFIED MAIL^' RECEIPT
                                    r-         Domestic Mail Only
                                    cO
                                               For delivefy tn<orniJition. visit our website at tvtvw,»sps-com
                                    j]
                                                  poPfi^tfC- p                            ^5^ I            u o
                                                                                                              R        ,


                                    IT     CertJffed Alkali Fee           t^c;
                                    J]
                                    m      S
                                    LD     Extra Sefvic8S&Pecs/bftocfctxw.aeW^M
                                               □ FtolumRecalptCtunle^            $—
                                    l-R        □ Roumn«c«lpt(«l6etn)n!o)         S_                               PoBtm^
                                    C3         □ CeflHItdMallReslridadDallvttry S     ^
                                    a          □ Adult BIsnaturaReQuind         S                                     S
                                    □          □ AduHSlsnatufeRastrictadDollvwy S
                                           Postage
                                    o                             tl.fiO
                                    r-     $
                                    rr     Total Postage and
                                    ru                            $S.uO

                                    tr
                                    1-=!
                                    a
                                                 Sf %% vTi>A!JC
                                               PS Form 3800, April 2015 psn 7S30 oi- Quo '-'W?         Sco Reverse (or Insiruclions


                                                                                           COMPLETE THIS SECTION ON DELIVERY
     SENDER: COMPLETE THIS SECTION
                                                                                           A. Signature
           Complete Items 1,2, and 3.                                                                                                           □ Agent
           Print your name smd address on the reverse                                                                                           □ Addresses
           so that we can return the card to you.                                                                                         C. Date of Delivery
           Attach this card to the back of the mallplece,
           or on ttie front if space permits.
     1. Article Addressed to:                        —                                     0.' Is delivery addr^ dtfferenl from item 1 ? CO Yes
                                                                                               If YES, enter delivery address below:            □ No
     c/o
    ^W-vprCZ-tci
    600?, 55 iSt.
                                          ,0v€t^^T-23t^
                                                                                          3. Service lype                            □ Priority Mali Express®
                                                                                          □ Adult Signature                          □ Registered Mail^
                                                                   II                     □ Adult Signature Restricted Dtifvary
                                                                                          a^rtifled Mall®
                                                                                                                                     □ Revered Mair Restricted
                                                                                                                                     D Return Receipt for
                 9590 9402 5126 9092 0037 60                                              □ CertHled Mall Restricted Delh/eiy
                                                                                          □ CoJIect on Delivery                        Merchandise
                                                                                                                                            ^ _ .
      .S    A-M-I- fc i. ....u...                 frrtm gon//,«a tahail                   □ Collect on Dellvety Reatricled DeHveiy tj Signature wnflrmation
                                                                                          □ insured Malt                             °
            7Dn S=I7D DDDl SBb"^ bbfl7                                                    □ Insured Mall Restricted Delivery             Restricted Dellvay      j
                                                                                             (overSSOO)                    _

      PS Form 3811, July 2015 PSN 7530.02-000-9053                                                                                  Domestic Return Receipt S


                                     USPSTRACKNG#


                                                                                                                                  USP8--
                                                                                                                    —~^~|TatTitit utrcno^

                              ^^D2 SlSb

             United States                               • Sender Please print your name, address, and ZlP+4® in this box*
             Postal Service

                                                                  Ci                ^ ^ 11 Blod
                                                                  ^eoiXT^orv D9^                                                S



                                                                                                                                                    Exhibit A
                                                                                                                                                Page 25 of 30
         Case 3:20-cv-01325-HZ          Document 1 Filed 08/06/20                Page 41 of 46
                                        8/3/2020 2:24 PM
                                           20CV18539




                  IN THE CIRCUIT COURT OF THE STATE OF OREGON

                          FOR THE COUNTY OF MULTNOMAH

DAVID OTHELLO PARKER,JR..                                          Case No. 20CV18539
THROUGH DAVINA MARIE PARKER AS
PERSONAL REPRESENTATIVE OF THE
ESTATE OF DAVID OTHELLO PARKER,
                                                                   PROOF OF SERVICE
JR.,

                       Plaintiff,

 V.



ST. JUDE OPERATING COMPANY,LLC,
Dba HEALTHCARE AT FOSTER CREEK,
And BENICIA SENIOR LIVING,LLC,

                       Defendants.


STATE OF OREGON                        )
                                       )       ss.
County ofMultnomah                     )
        Ihereby certify thatImade service oftheforegoing summons upon the individuals and other
legal entities to be served, named below, by delivering or leaving true copies ofsaid summons and
the complaint mentioned therein, certified to be such by the attorneyfor the plaintiff, asfollows:
                               PersonalService Upon Individuals)
        Upon                               by delivering such true copy to him/her, personally and in
person, at                                           , on                                                   ,

20     , at          o'clock    .M
        Upon                                j by delivering such true copy to him/her, personally and
in person, at _                                             , on                                            ,

20     , at          o'clock     .M.


                               Substituted Service Upon Individual(s)
        Upon                                         , by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:
to                                                                      who is a person over the age of14


                                                                   Janzen Legal Services, LLC
                                                                       4550 SW Hall Blvd
               PROOF OF SERVICE
                                                                      Beaverton, OR 97005           Exhibit A
                                                            nffirp- '\n^-^9n.0Qnn- Fav          Page 26 of 30
           Case 3:20-cv-01325-HZ         Document 1      Filed 08/06/20        Page 42 of 46




years and a member ofthe household ofthe person served on                                     , 20      ,
at            o'clock    M
          Upon                                      . by delivering such true copy at his/her dwelling
house or usual place ofabode, to-wit:                                                                   »
to                                                        , who is a person over the age of14
years and a member ofthe household ofthe person served on                             ,20 ,
at            o'clock     M
                                 Office Service Upon Individual(s)**
        Upon                                    , cit the office which he/she maintainsfor the conduct
ofbusiness at                                                                         , by leaving such
true copy with                                                        > the person who is apparently in
charge, on the          day of                      2018, during normal working hours, at to-wit:
o'clock      .M

 Service on Corporations, Limited Partnerships or Unincorporated Associations Subject to Suit
                                       Under a Common Name

          Upon Benlcia Senior Living,LLC, by
          (a) delivering such true copy via certified mail return receipt requested, to Sussman Shank
Registered Services. LLC., who is a/the * Re2istered Asent           thereof; OR
       (b) leaving such true copy with                             , the person who is apparently in
charge ofthe office of                          , who is a/the                           (registered
agent, officer(by title), director, general partner, managing agent) thereof:
        at Benicia Senior Living LLC1000 SWBroadway STE1400Portland Oregon 97205
on the 7^^ day ofJuly, 2020, at 04:30 o'clock P,M.
///

///

///

///

///

///

///

///

///

///

///


///


///


                                                               Janzen Legal Services, LLC
                                                                   4550 SW Hall Blvd
                 PROOF OF SERVICE                                  Beaverton, OR 97005          Exhibit A
                                                         nffipp- sn'^-'ion-OQnn- Pnv        Page 27 of 30
         Case 3:20-cv-01325-HZ         Document 1        Filed 08/06/20       Page 43 of 46




dated                                , 20         Ifurther certify that lama competent person
                                                  18 years ofage or older and a resident ofthe
                                                  state ofservice or the State ofOregon, and that
                                            ^     1am not a party to nor an officer, director, or
                                                  employee of, nor attorneyfor any party,
                                                  corporate or otherwise; that the person,firm or
Deputy                                             corporation served by me is the identical
                                                   person,firm or corporation named in the
                                                   action.


                                                   DATED July 7*. 2020.



                                                   PaulJanzen, OSBNo. 176240
                                                   pauKdlruL'iiedlaw.com

The signature lines on the left should be used only by an Oregon county sheriff or deputy;all other
SERVERS COMPLETE CERTIFICATE ON THE RIGHT. THE PROOF OF SERVICE ABOVE CONTAINS MOST,BUT NOT ALL,OF
THE METHODS OF SERVICE. FOR EXAMPLE,THIS FORM DOES NOT INCLUDE PROOF OF SERVICE ON A MINOR OR
INCOMPETENT PERSON. SEE ORCP 7D(2)AND 7D(3)FOR COMPLETE SERVICE THODS ON PARTICULAR PARTIES.
Where substituted or office service is used,the plaintiff,as soon as reasonably possible,shall cause
TO BE MAILED A TRUE COPY OF THE SUMMONS AND COMPLAINT TO THE DEFENDANT AT THE DEFENDANT'S DWELLING
HOUSE OR USUAL PLACE OF ABOVE,TOGETHER WITH A STATEMENT OF THE TIME,DATE AND PLACE AT WHICH SUCH
SERVICE WAS MADE. USE S-N FORM NO. 1149 OR EQUIVALENT.




                                                               Janzen Legal Services, LLC
                                                                   4550 SW Hall Blvd
             PROOF OF SERVICE                                      Beaverton, OR 97005          Exhibit A
                                                         offipp- sn'i-S'^n.oonn- fav        Page 28 of 30
Case 3:20-cv-01325-HZ                       Document 1                Filed 08/06/20                              Page 44 of 46


                                     CERTIFIED MAIL® RECEIPT
                           □         Domestic Mail Only
                           a
                                     For delivery inlormalion, visit our website at iviviv.usps.co/ri .
                                       POI^^AI^r                       j ^                            ^ ^                     1
                           ir
                                 Certified Mail Fee .^7 cs;                                       ^—-01 on
                           m     S                      ^*V           4;'} R'f,
                           LH    Extra Services & Fees fcfMcirtw oov foouappntMi)

                           r=?    nRfth»nB«»ln»r«l»-fmnW         £    {M.l ili
                           o      no«,iHiMiM»iBMMrt»rtrwi«fv     s    •4;n    rifi      >
                           a      nArtflRlorwtiirftFUmitavl      S            ('|(*)
                           o
                                  QAduttSlgnBtureRMtrtctedDenvery $     -     -•        ^   A
                                                                                            i>V                    .
                                                                                                                        /
                                                                                                                       ,'
                           o                          n.6cj
                           r-    s
                           [T    Total Postage and f^i
                           m
                                 $
                           IT
                           rSJ   ®°XUv-v- Aciror^ 3- S?>5^V^
                           O
                           n-


                                 PS Form 3800, April 2015 !'5NVb30 02 tO0-!:CM7              See Rnvorse lor Inslrucilons




     SENDER: COMPLETE THIS SECTION                                             COMPLSTB THIS SECTION ON DELIVERY

     .■ Complete items 1,2, and 3.                                             A^natille                  '
      ■ Print your name and address on the reverse                             X'                             '                           □ Agent
        so that we can return the card to you.                                                           /                                □ Addressee
      ■ Attach this card to the back of the mallpleoe,                          8.                by_0A7ted Name)                   C. Date of Delivery
         or on the front If space peimRs.                                              Ss
      1. Article Addressed to;        SC-V                                      D. Is delivefy address (Afferent from Item 1 ? □ Yes
                                      L\o\^>o\Llc                                      If YES, enter deliveiy addr^ below:                □ No



     \C300i5^^VCAci\^^;^ \be5eo

                                                                             3. Service TVpe                                  □ Priority Mall Express®
                                                                             □ Adult Signature                                □ Reglstemd Mall"'
            llillillllllililillll lliililil                                  □ Mult Signature Restricted Delhreiy
                                                                             fTuertified Mcdl®
                                                                                                                              Q Registered Mall Restricted
                                                                                                                                Delivery
              9590 9402 5126 9092 0037 53                                    □ Certified Mali Restricted Delivery             □ Return Rec^pt for
                                                                             □ Collect on Delivery                              Merchandise
      2   Artif'la Mi imhnr fThtrvifar fmm garv/r-a lahal\                   □ Collect on Oellveiy Restricted Delivery ^ Signature Confirmation™
                                                                             □ Insured Mall                                   ^ Signature Confirmation
    an B^7D □DDI S3hT bTOD                                                   □ Insured Mail Restricted Delivery                   Restricted Delivery
                                                                                (over $500)
    5 PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                          Domestic Return Receipt


                                U»=!8tmiKGKiNGC:)
                                                                                                                            FIrst-Class Mail
                                                                                                                            Postage & Fees Paid
                                                                                                                            USPS
                                                                                                                            Permit No. G-iO


                         ^HQB S12b =1^3 DD37 S3

            United States                        Sender: Please print your name, address, and ZIP+4® In this box*
            Postal Service


                                                      L\£.'SD 510 V^W                                              ^
                                                                                                                  wo 5



                                                 mini



                                                                                                                                              Exhibit A
                                                                                                                                          Page 29 of 30
         Case 3:20-cv-01325-HZ         Document 1      Filed 08/06/20     Page 45 of 46




                       IN THE CIRCUIT COURT OF THE STATE OF OREGON
                               FOR THE COUNTY OF MUL CIVIL
                        1021 SW Fourth Avenue Portland Oregon 97204
            503-988-3022, option 3                   http://courts.oregon.gov/multnomah

August 03, 2020

David Othello Parker Jr
No Known Address


Re: The Estate of David Othello Parker, Jr., David Othello Parker, Jr vs St. Jude Operating
Company, LLC, Benicia Senior Living, LLC
Case #: 20CV18539

                                NOTICE OF INTENT TO DISMISS

You have not provided the court with proof of service for at least one defendant in this case.
These defendants are considered unserved.

Under Uniform Trial Court Rule 7.020(2), your claim against any unserved defendants will be
dismissed for want of prosecution 28 days from the date of this notice unless:

       (a) You file proof of service with the court for any defendant who is currently unserved.
           or
       (b) You show good cause to continue the case. You must file a motion and declaration
           supporting your request for continuance.
           or
       (c) The defendant appears.

The Uniform Trial Court Rules can be found in your local law library or online at
http://courts.oregon.gov/OJD/programs/utcr/utcrrules.page.




                                                                                            Exhibit A
                                                                                        Page 30 of 30
         Case 3:20-cv-01325-HZ            Document 1   Filed 08/06/20     Page 46 of 46




                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 6, 2020, I served a copy of NOTICE OF REMOVAL TO

FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, AND 1446 BY

DEFENDANTS ST. JUDE OPERATING COMPANY, LLC, DBA HEALTHCARE AT

FOSTER CREEK, AND BENICIA SENIOR LIVING, LLC on the following person(s) in the

manner indicated below at the following address(es):


        Paul Janzen
        Caroline Janzen
        Janzen Legal Services, LLC
        4550 SW Hall Blvd.
        Beaverton, OR 97005
        paul@ruggedlaw.com
        caroline@ruggedlaw.com

                Attorneys for Plaintiff


                by Electronic Mail
                by Facsimile Transmission
                by First Class Mail
                by Hand Delivery
                by Overnight Delivery


                               By: s/ Jay W. Beattie
                                    Kelly A. Giampa, OSB No. 980216
                                    kgiampa@lindsayhart.com
                                    Jay W. Beattie, OSB No. 871631
                                    jbeattie@lindsayhart.com
                                    Michael J. Estok, OSB #090748
                                    Email: mestok@lindsayhart.com
                                    Melissa J. Bushnick, OSB # 140704
                                    Email: mbushnick@lindsayhart.com
                                    Attorneys for Defendants




CERTIFICATE OF SERVICE
02062646.DOCX
                                                                                LINDSAY HART, LLP
                                                                         1300 SW FIFTH AVENUE, SUITE 3400
                                                                           PORTLAND, OREGON 97201-5640
                                                                        PHONE: 503-226-7677 FAX: 503-226-7697
